Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

QUAYLE ACTION
 	This Office Action addresses U.S. Application No. 16/838,536, which is a reissue of U.S. Application No. 15/416,565 (hereinafter, the '565 application), entitled “OPERATING METHOD OF INPUT/OUTPUT INTERFACE”, which issued as U.S. Patent No. 9,934,169 (hereinafter, the '169 patent).  
 	The '565 application was filed as a continuation of U.S. Application No. 14/818,586, now U.S. Patent No. 9,575,923.  U.S. Application No. 14/818,586 was a continuation of U.S. Patent Application No. 14/093,916, now U.S. Patent No. 9,130,557.
 	The status of the claims is as follows: 
Claims 1-21 are original or amended patent claims.  New claims 22-49 were canceled by an amendment filed May 6, 2022.
Claims 1-21 are pending.   

Note:	U.S. Application No. 16/839,573 is a co-pending reissue of the '565 application.

PRIOR OR CONCURRENT PROCEEDINGS
 	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which the patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

DRAWINGS
 	The corrected drawings filed May 5, 2022 include minor informalities:
Both the second and third replacement sheets are labeled: “Replacement Sheet 2/3”.
While the text and elements of the drawing, the word “AMENDED” and the view number of the drawing views are required to be oriented in the same direction as the drawing itself, this is not necessarily the case with the replacement sheet information. As included in the corrected drawings, these may overlap with the presentation of the drawing.  It is recommended that this information be placed vertically, at the top of the page, and with some distance from the figures.
Consequently, the corrected drawings will not be entered.


The drawings filed April 2, 2020 are objected to because:  
 	(1)	The drawings are not in accordance with 37 CFR 1.84(p)(4), which requires that “The same part of an invention appearing in more than one view of the drawing must always be designated by the same reference character.”  
(2)	Throughout the drawings a first memory device is alternatively designated as: 100, 100-1 or 100a.  Likewise, a second memory device is alternatively designated as: 100’, 100-2 or 100b.
(3)	The drawings are not in accordance with 37 CFR 1.84(p)(5), which requires that “Reference characters not mentioned in the description shall not appear in the drawings.”  For example, element 100-2 (from FIG 24) is not mentioned in specification.
Corrected drawing sheets are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. 
Each amended drawing should be labeled “Amended”.  
Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). 
If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  
 	Note 37 CFR 1.173 for reissue drawing amendments.  Note also MPEP 1413.
				
SPECIFICATION
 	The amendments to the specification filed May 5, 2022 include minor informalities:
The amendments are not in accordance with 37 CFR 1.173(b)(1), which requires that “Changes to the specification, other than to the claims, must be made by submission of the entire text of an added or rewritten paragraph” (emphasis added).  In other words, any change to the text of the specification requires applicant to submit the entire paragraph that includes the change.
As stated in the previous Office action, 37 CFR § 1.177(a) requires that “a notice stating that more than one reissue application has been filed.” 
Thus, in addition to the changes proposed by the May 5, 2022 amendment, applicant should also include the language “Notice: more than one reissue application has been filed for the reissue of U.S. Patent No. 9,575,923.” 
Note the sample language suggested in MPEP 1451(I).
Consequently, the amendments to the specification will not be entered.

The disclosure is objected to because of the following informalities:
 (1)	The title of the invention is not descriptive of the claims.  A new title is required that is clearly indicative of the invention to which the claims are directed, such as “HIGH/LOW SPEED MODE SELECTION FOR OUTPUT DRIVER CIRCUITS OF A MEMORY INTERFACE”. 
(2)	The specification must be corrected in accordance with the changes to the reference characters, as noted above with regard to the drawing figures.
(3)	The specification is not in accordance with 37 CFR § 1.177(a), which requires that “If applicant files more than one application for the reissue of a single patent, each such application must contain or be amended to contain in the first sentence of the specification a notice stating that more than one reissue application has been filed and identifying each of the reissue applications by relationship, application number and filing date.”  As noted above, both the present application and U.S. Application No. 16/839,573 are co-pending reissue applications of the '565 application.
Appropriate correction is required.

CONSENT
The previous objection to the lack of consent under 37 CFR 1.172(a) is withdrawn due to the proper Consent of Assignee filed May 6, 2022.

OBJECTIONS BASED ON DEFECTIVE OATH/DECLARATION
The previous objections to the declaration are withdrawn in view of the supplemental declaration filed May 6, 2022, which properly identifies error(s) suitable for reissue.




REJECTIONS BASED ON DEFECTIVE OATH/DECLARATION
 The previous rejection of claims 1-21 under 35 U.S.C. §251 based on a defective declaration are withdrawn in view of the supplemental declaration filed May 6, 2022.

CLAIM INTERPRETATION - 35 U.S.C. 112, SIXTH PARAGRAPH
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being analyzed under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder.  Three Prong Analysis
To invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, a claimed phrase must meet the three prong analysis as set forth in MPEP § 2181, subsection I.
	(A)	Regarding Prong (A), the MPEP states:
(A) the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function....

	The claim limitations listed below do not use the language "means" or "step".  However, each of these is found to be a generic placeholder.  
mode selection circuit 
mode selection signal 
output driver block 
output driver circuits 
termination circuit 

Thus, these limitations meet Prong (A) of the analysis.
(B)	Regarding Prong (B), the MPEP states:

the term "means" or "step" or the generic placeholder is modified by
functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"...

The claim limitations listed below are each modified by functional language, as shown.  
mode selection circuit (“configured to”)
mode selection signal (“is configured to”)
output driver block (“configured to”)
output driver circuits (“being configured to”)
termination circuit (“configured to”)

 	Note: 	With regard to the claimed “circuit” elements, the circuitry as claimed describes the function of the circuits (e.g., the “mode selection circuit” configured to select a mode”), should provide sufficient structure to one of ordinary skill in the art.  See Mass. Inst. of Tech., 462 F.3d at 1355-1356, 80 USPQ2d at 1332 (“circuitry” is generally determined to have sufficient structure).  Consequently, “mode selection circuit”, “output driver circuits” and “termination circuit” do not meet Prong (B).
Each of the other limitations meet Prong (B) of the analysis and must be considered in the following step.
(C)	Regarding Prong (C), the MPEP states:

the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

With regard to where the limitations may be found in the disclosure:
mode selection signal (note mode select signal MSEL, used to control input/output interface 120)
output driver block (note output driver block 160B, as shown in Figure 6)
Thus, because none of the elements of the claims have met all three prongs of the analysis, these limitations do not invoke 35 U.S.C. § 112, 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph.

DOUBLE PATENTING
The previous rejection of claims 1-21 on the grounds of nonstatutory double patenting are withdrawn due to the terminal disclaimer filed May 6, 2022. 

CLAIM REJECTIONS - 35 USC § 112
The previous rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) are withdrawn due to the amendment filed May 6, 2022.

ALLOWABLE SUBJECT MATTER
Claims 1-21 appear to contain subject matter that is neither taught nor suggested by the prior art of record. In general, the specific field of the invention, i.e., the use of an on-die termination circuit and control signals for variable speed output were well known in the prior art.  
As an example, prior art reference Kim, U.S. Patent Application No. 2008/0164904, appears to be relevant to the claims, stating:
“the data input/output speed between the data processing unit and the semiconductor memory device is increased by controlling impedance on input/output pads through which the data of the semiconductor memory device are inputted and outputted.”

With reference to claim 1, for example, Kim teaches output driving (i.e., outputting an ODT driving signal), an input/output pad (note UDQ pad region 300) to transmit an output data signal, and selective operation to adjust the ODT timing for different operation speeds, including a low speed operation and a high speed operation faster than the low speed operation (note Figure 5, shown below).

    PNG
    media_image1.png
    798
    1284
    media_image1.png
    Greyscale

While Kim did explicitly teach a variable speed for the on-die termination circuit, nevertheless, neither Kim nor the other references made of record taught or suggested the claimed “An input/output interface for a memory device comprising: a mode selection circuit configured to generate a mode selection signal; and an output driver block configured to be connected to an input/output pad and to transmit an output data signal, the input/output pad being terminated with one of a VSSQ termination, a VDDQ termination and a termination off mode based on the mode selection signal, and the output driver block comprising a plurality of output driver circuits, and one of the plurality of output driver circuits being configured to selectively operate during transmitting the output data signal based on the mode selection signal, wherein each of the plurality of output driver circuits has different topology suitable for different operation speed, the operation speed selected from a group including a low speed operation, and a high speed operation faster than the low speed operation”.
Thus, neither Kim nor any of the references cited by the examiner or by applicant teach or suggest, either alone or in combination, each and all of the limitations of the independent claims.

CONCLUSION

This application is in condition for allowance except for the formal matters noted above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to B. James Peikari at telephone number 571-272-4185.  The examiner can normally be reached on M-F 8:30am - 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski, SPE Art Unit 3992, can be reached at 571-272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B. James Peikari/
Primary Examiner
Art Unit 3992

Conferees:
/J.W/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992